Citation Nr: 1045321	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-21 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for PTSD 
had not been received.  

The Board acknowledges that, in the currently appealed May 2002 
rating action, the agency of original jurisdiction did not 
specifically adjudicate a claim for service connection for a 
psychiatric disability other than PTSD.  Significantly, however, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that a claim for service connection for psychiatric 
symptoms should not be limited to consideration of a specific 
diagnosis where the pleadings and evidence suggest a claim of 
broader scope.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, medical evidence of record reflects psychiatric diagnoses 
other than PTSD.  Accordingly, the Board will consider the matter 
of service connection for a psychiatric disorder other than PTSD.  
[In this regard, the Board also notes that further review of the 
claims folder indicates that, by a September 2000 rating action, 
the RO determined that new and material evidence sufficient to 
reopen a previously denied claim for service connection for a 
psychiatric disorder other than PTSD had not been received.  
Thus, the matter regarding the Veteran's entitlement to service 
connection for a psychiatric disability other than PTSD has been 
characterized as is listed on the title page of this decision.]  

Additionally, in an October 2006 statement, and at an October 
2006 hearing before a hearing officer at the RO, the Veteran 
expressed his desire to withdraw from appellate review his claims 
for service connection for skin cancer and for tinnitus.  Those 
issues, accordingly, are no longer before the Board. See 38 
C.F.R. § 20.204 (2010).

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claims for service connection for an 
acquired psychiatric disorder, to include PTSD, has been 
received.  Thus, to this extent, the Veteran's appeal is being 
granted.  The de novo claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed in 
the REMAND portion of the decision below and is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed August 1999 rating action, the RO confirmed 
a prior denial of service connection for PTSD on the basis that 
the evidence of record did not include an adequate diagnosis of 
PTSD and was inadequate to establish the occurrence of a 
stressful event. 

2.  In a September 2000 rating action, the RO confirmed a prior 
denial of service connection for a psychiatric disability other 
than PTSD on the basis that the evidence of record did not 
establish the presence of a chronic psychiatric disorder other 
than PTSD associated with the Veteran's active duty.  Although 
the Veteran initiated an appeal of the September 2000 denial, he 
did not perfect an appeal of that decision.  

3.  The evidence associated with the claims folder subsequent to 
the RO's August 1999 and September 2000 rating actions includes a 
verified in-service stressor which had not been established at 
the time of those prior final denials.  The additionally received 
evidence is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denials and is so 
significant that it must be considered in order to decide fairly 
the merits of the claim for service connection for a psychiatric 
disability, to include PTSD.  



CONCLUSIONS OF LAW

1.  The August 1999 rating decision, which continued a prior 
denial of service connection for PTSD, as well as the September 
2000, which continued a prior denial of service connection for a 
psychiatric disability other than PTSD, are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2010).

2.  Since the August 1999 and September 2000 rating actions, new 
and material evidence has been received which serves to reopen 
the claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2008)) has changed the standard for processing veterans' 
claims.  The VCAA has left intact the requirement that new and 
material evidence be received in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108.  This is required 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  It 
is specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1343 (Fed. Cir. 
2003) (PVA) (without the introduction of new and material 
evidence, VA not required to provide a medical examination or 
opinion).



Specifically, in a new and material evidence claim, the VCAA 
notice must include the evidence and information that is 
necessary to reopen the claim and the evidence and information 
that is necessary to establish the underlying claim for the 
benefit sought.  The notice should include the basis for denial 
and what specific evidence is needed to reopen.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Here, the Veteran was provided with VCAA notice letters in June 
2001 and July 2006.  The Board need not, however, address the 
adequacy of these notice letters, or indeed whether VA has met 
its duty to assist the Veteran in the development of his new and 
material claim.  This is so because, as will be discussed in 
further detail in the following decision, the Board finds that 
the additional evidence received since the prior final decisions 
in August 1999 and September 2000 support the grant of his new 
and material claim.  Accordingly, this portion of the Veteran's 
appeal is being granted.  As such, there can be no prejudice to 
the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Accordingly, the Board will proceed to a decision.  

Analysis 

In general, RO rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
December 2000, the claim will be adjudicated by applying the law 
previously in effect, 38 C.F.R. § 3.156(a) (2001).  The 
applicable law will be explained in the paragraph immediately 
following.

New and material evidence is defined as evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to decide fairly the merits 
of the claim.  See 38 C.F.R. § 3.156(a) (2001).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, although not 
its weight, is presumed. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Here, when the RO confirmed a prior denial of the Veteran's claim 
for service connection for PTSD in August 1999, the record 
contained the Veteran's service treatment records, VA treatment 
records, VA examination reports, private medical records, 
statements from the Veteran, and excerpts of his service 
personnel records.  Upon review of this evidence, the RO 
concluded that the Veteran had not been provided with a 
"confirmed diagnosis of [PTSD] which would permit a finding of 
service connection."  The RO also noted that the evidence does 
not "establish that a stressful experience occurred" during 
service.  The Veteran was provided notice of the RO's denial and 
his appellate rights in a September 9, 1999 letter.  He did not 
initiate an appeal of that denial.  

Also, when the RO confirmed a prior denial of the Veteran's claim 
for service connection for a psychiatric disability other than 
PTSD in September 2000, the record contained the Veteran's 
service treatment records, VA treatment records, VA examination 
reports, private medical records, statements from the Veteran, 
and excerpts of his service personnel records.  Upon review of 
this evidence, the RO concluded that the evidence did not reflect 
the presence of a chronic psychiatric disability associated with 
the Veteran's active duty.  Although the Veteran initiated an 
appeal of the September 2000 denial, he did not perfect an appeal 
of that determination by filing a substantive appeal.  



Accordingly, the August 1999 and September 2000 rating decisions 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104, 20.1103 (2010).  As explained above, the Veteran's claims 
may only be reopened if new and material evidence is received.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the question 
of whether any additionally submitted evidence [i.e., after the 
August 1999 and September 2000 rating actions] is new and 
material. 

Specifically, the newly received evidence includes VA treatment 
records, statements from the Veteran, private treatment records, 
the October 2006 hearing transcript, VA examination reports from 
August 2003 and June 2007, and a report from the U.S. Army and 
Joint Services Records Research Center (JSRRC).  According to the 
May 2007 JSRRC report, the Veteran's alleged stressor of 
receiving mortar fire while stationed in Vietnam has been 
verified.  Additionally, the new medical evidence of record 
reflects diagnoses of a generalized anxiety disorder, recurrent 
major depression, and PTSD.  

This evidence is new in that it was not of record at the time of 
the August 1999 and September 2000 prior denials.  The evidence 
is also material because it is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
Specifically, this new evidence tends to support the conclusions 
that the Veteran has a chronic psychiatric disability, to include 
PTSD, and that at least some of his purported in-service 
stressors have been verified.  This evidence was not available at 
the time of the prior denials in August 1999 and September 2000.  

Clearly, new and material evidence sufficient to reopen the 
previously denied claim for service connection for a psychiatric 
disability, to include PTSD, has been received.  Thus, the Board 
grants this aspect of the Veteran's appeal.  [The underlying 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD will be addressed in the Remand portion 
of this decision.]  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is reopened.  To this extent only, 
the appeal is allowed. 


REMAND

As discussed in detail above, the Veteran has filed a claim 
seeking entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.  Medical records 
received during the current appeal reflect various psychiatric 
diagnoses, including a generalized anxiety disorder, recurrent 
major depression, and PTSD.  

In this regard, the Board notes that the Veteran was provided 
with a VA examination in June 2007.  In the examination report, 
the examiner indicated that she agreed with the August 2003 and 
June 1999 VA examiners in that the Veteran has not meet the full 
criteria for PTSD.  Instead, the examiner diagnosed the Veteran 
with a major depressive disorder.  The examination report does 
not, however, indicate whether the Veteran's major depressive 
disorder, or other diagnosed psychiatric disorders, is at least a 
likely as not related to his military service, to include his now 
verified in-service stressors.  Accordingly, the record contains 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VCAA 
notification letter pertaining to the issue 
of entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  

2.  Contact the Veteran and ask that he 
identify any recent medical examination or 
treatment records pertaining to his acquired 
psychiatric disorder, to include PTSD.  Any 
such records should be obtained to the 
maximum extent possible.  The Board is 
particularly interested in records of VA 
psychiatric treatment that the Veteran may 
have received since May 2007.  Any records so 
obtained should be associated with the 
Veteran's VA claims folder.  Follow-up 
requests should be made if necessary, and the 
VA Medical Center is asked to provide a 
negative reply if records are not available. 

3.  Then, arrange for the Veteran to be 
scheduled for a VA psychiatric examination to 
determine the existence, nature and etiology 
of any current chronic acquired psychiatric 
disorder, to include PTSD.  The claims folder 
must be made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished.  After examination and review 
of the claims folder, the examiner should 
address the following:

a)	Identify all current psychiatric 
disabilities, to include PTSD.

b)	As to each such diagnosed disorder, 
indicate whether it is at least as likely as 
not that any current disorder(s) either had 
an onset during the Veteran's service or is 
etiologically related to the Veteran's period 
of active service, to include his now 
verified in-service stressors.  [The examiner 
is hereby notified that the Veteran's 
in-service stressor that, while serving as a 
wheeled vehicle mechanic in Vietnam between 
January 1968 and April 1968, he was subjected 
to major mortar fire attacks.]

Complete rationale for all opinions expressed 
should be provided.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

4.  Following completion of the above, 
adjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disability, to include PTSD.  If 
the decision remains adverse to the Veteran, 
he and his representative should be provided 
with a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


